Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-18-00567-CR

                                  Martin Daniel MORALES,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 567057
                           Honorable Genie Wright, Judge Presiding

       BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

         In accordance with this court’s opinion of this date, this appeal is DISMISSED. The clerk
of this court is ORDERED to immediately issue the mandate.

       SIGNED December 5, 2018.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice